DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on February 07, 2021 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 07, 2021.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Therefore, for the purposes of this examination the effective filing date for the application will be January 18, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al (NPL Document, Extremely Robust and Patternable Electrodes for Copy-Paper-Based Electronics).
	In the case of claims 1 and 6-10, Ahn teaches a method for manufacturing a thin metal layer assembly in the form of a patternable silver nanowire electrode on paper (Abstract). Ahn teaches a process of forming a thin metal layer including nanopatterns in the form of a layer of siliver nanowires (AgNWs) on a preliminary substrate. The layer of AgNWs is then chemically reduced followed by separating the reduced layer by immersing the reduced layer and preliminary substrate in water wherein the separated reduced layer of AgNWs are moved to a hydrophobic film/carrier substrate comprised of Teflon/polytetrafluoroethylene. Furthermore, the separated reduced metal layer/AgNWs were bonded to a target substrate comprising pressing the layer to the target substrate. (Page 19032, 1st and 2nd paragraphs of Results and Discussion – Dry Transfer Process, Figure 1 and Page 19035 Experimental Procedures, Sample Preparation and Reduction of AgNWs sections)
	As for claim 5, as was discussed previously, the metal layer comprised.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (U.S. Patent Publication No. 2017/0157670).
	In the case of claim 1, Choi teaches a method for manufacturing a thin metal layer assembly in the form of a metallic nanowire transparent electrode (Abstract). The method of Choi comprised forming a thin metal layer including nanopatterns in the form of a layer of metal nanowires on a preliminary substrate (Page 2 Paragraph 0037, 0043-0044 and Figure 1). Choi further teaches having chemically reduced the nanowire layer to form a reduced layer (Pages 2-3 
	As for claim 2, Choi teaches that when forming the metal layer at least a part of the layer was oxidized (Page 3 Paragraph 0054-0055).
	As for claims 3 and 4, Choi teaches that the metal layer was reduced using vaporized reducing agents which included hydrazine (Pages 2-3 Paragraphs 0048-0051).
	As for claim 5, Choi teaches that the metal layer/nanowires included silver (Page 2 Paragraph 0040).
	As for claim 6, Choi teaches that the reduced layer was separated by soaking/immersing the layer and preliminary substrate in water (Pages 3-4 Paragraphs 0068-0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al as applied to claim 1 above, and further in view of Ahn et al.
	The teachings of Choi as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claim 7-9, though Choi teaches having separated the reduced metal layer/nanowires from the preliminary substrate so as to be transferred to a target substrate Choi does not teach that the separated layer was moved onto a carrier substrate. However, as was discussed previously, Choi was directed toward forming a silver nanowire electrode which after being reduced was separated from a preliminary substrate by soaking the nanowire in water prior to transferring the nanowire layer to a target substrate.
	Ahn teaches a method for manufacturing a thin metal layer assembly in the form of a patternable silver nanowire electrode on paper (Abstract). Ahn teaches a process of forming a thin metal layer including nanopatterns in the form of a layer of siliver nanowires (AgNWs) on a st and 2nd paragraphs of Results and Discussion – Dry Transfer Process, Figure 1 and Page 19035 Experimental Procedures, Sample Preparation and Reduction of AgNWs sections)
	Based on the teachings of Ahn, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have moved the separated reduced metal/nanowire layer of Choi onto a carrier substrate in the form of a hydrophobic film of Teflon/polytetrafluoroethylene because this was a known transfer process in the art for transferring reduced nanowires from a preliminary substrate to a target substrate on which electrodes will be formed.
	As for claim 10, though Choi teaches having bonded the separated metal/nanowire layer onto a target substrate Choi does not teach that the bonding comprised pressing the layer onto the target substrate. However, as was discussed previously, Ahn taught that separated metal/nanowire layers were bonded to a target substrate by pressing.
	Therefore, based on the teachings of Ahn, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have pressed the separated reduced metal/nanowire layer onto the target substrate of Choi because this was a known process in the art for bonding reduced nanowires onto a substrate to form an electrode.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,679,764. Although the claims at issue are not identical, they are not patentably distinct from each other because both the U.S. Patent and the present application claim substantially the same process for forming a thin metal layer assembly wherein a metal layer having nanopatterns such as a layer of nanowires is formed on a preliminary substrate, chemically reduced, separated from the preliminary substrate and then bonded onto a target substrate.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,780,494. Although the claims at issue are not identical, they are not patentably distinct from each other because both the U.S. Patent and the present application claim substantially the same process for forming a thin metal layer assembly wherein a metal layer having nanopatterns such as a layer of nanowires is formed on a preliminary substrate, chemically reduced, separated from the preliminary substrate and then bonded onto a target substrate.

Conclusion
	Claims 1 through 10 have been rejected. Claims 11 through 20 are withdrawn from consideration. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.